Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 6, 8-11, 13-15, 21, 22, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to disclose or suggest, 
the dichroic filter configured to:
direct the image towards the image sensor and away from the beam steering device”

Support for this amendment is found at least in [0020] and [0021], figure 1 of the drawings, where light 146 returning from a detected object is directed by dichroic filter 108 towards image sensor 102.
LaChapelle, US 10,007,001 B1 discloses a lidar device for range detection to an object, in which a scanner 120 containing MEMS micromirrors (column 15, line 60 to column 16, line 16) is in the beam path between a dichroic filter 157, and receiver 140.
Kane, US 2010/0165332 A1, discloses with respect to figure 1 a lidar device for range detection to an object, in which a dichroic mirror 8 directs light from lidar laser light source 1 to mems scan mirror 3, along a same path as auxiliary mems-calibration light source 7, as in [0083]-[0087].  Light returning from the object is received at a detector 6, having a separate aperture 5 ([0095]) from the emission portion of the system.
Therefore, neither reference discloses or suggests using a dichroic filter to direct the image towards the image sensor and away from the beam steering device.  In Lachappelle, the scanning device 120 is interposed between the dichroic filter, and receives all light, incoming and outgoing, while in Kane the detector element is separate from the rest of the lidar system, (the emission portion), having its own 
A further search was conducted which failed to yield prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KYLE M LOTFI/Examiner, Art Unit 2425